Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
 

Specification
The abstract of the disclosure is objected to because it lists the structure which is included in the connector terminal.  The Abstract should be a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the SUMMARY lists the structures that comprise the connector terminal according to an embodiment of the present disclosure.  The brief summary of the invention is set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention).  If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.  See MPEP 608.01(d).
  
Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Midorikawa US 7993146 B2.
	In reference to claim  1, Midorikawa teaches a connector terminal (50; fig. 3A) comprising: a mounting portion (54) having a flat surface (underside mounting surface of 54) at least in a width direction (see z-axis; image below) as a first axis direction and a depth direction (see x-axis; image below) as a second axis direction; a holding target portion (A; image below) formed continuously to the mounting portion, formed in an inverted U-shape in a height direction (see y-axis; image below) as a third axis direction, and having a length in the width direction (i.e. a size from end-to-end along the z-axis direction); a base portion (53) formed continuously to the holding target portion through a base portion transition portion (B; image below) and having a flat surface (underside surface of 53) at least in the width direction and the depth direction; and an elastic arm portion (52) formed continuously to the base portion through a standing transition portion (D; image below), having a standing portion (near lead line 52) extending in the height direction and a portion (52B; fig. 3A) which is to contact a terminal of a partner connector (1; fig. 3A), and having a length in the width direction (i.e. a size from end-to-end along the z-axis direction), wherein a length of the standing portion in the width direction (i.e. a size from end-to-end along the z-axis) is approximately maximum among lengths of the connector terminal in the width direction.

    PNG
    media_image1.png
    490
    857
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    490
    928
    media_image2.png
    Greyscale

In reference to claim  2, Midorikawa teaches wherein the length of the standing portion in the width direction is the same as a length of a part of a portion (51) of the connector terminal (50) other than the standing portion in the width direction.
In reference to claim  3, Midorikawa teaches a connector (2; fig. 3A) comprising: the connector terminal according to claim 1.
In reference to claim  4, Midorikawa teaches a connector (2; fig. 3A) comprising: multiple terminals (50); and a housing (40; fig. 3A) holding the multiple terminals in a width direction as a first axis direction (see z-axis; image below), wherein each of the multiple terminals includes a mounting portion (54) having a flat surface (underside mounting surface of 54) at least in the width direction and a depth direction (see x-axis; image below) as a second axis direction, a holding target portion (A; image below) formed continuously to the mounting portion (54), formed in an inverted U-shape in a height direction (see y-axis; image below) as a third axis direction, and having a length in the width direction (i.e. a size from end-to-end along the z-axis direction), a base portion (53) formed continuously to the holding target portion through a base portion transition portion (B; image below) and having a flat surface (underside surface of 53) at least in the width direction (z-axis) and the depth direction (x-axis), and an elastic arm portion (52) formed continuously to the base portion through a standing transition portion (D; image below), having a standing portion (near lead line 52) extending in the height direction and a portion (52B; fig. 3A) which is to contact a terminal of a partner connector (1; fig. 3A), and having a length in the width direction (i.e. a size from end-to end along the z-axis direction), wherein the housing has multiple terminal housing portions (cavities in 2 that hold terminals 50) housing at least some of the multiple terminals, each of the multiple terminal housing portions has an elastic arm portion housing portion (near lead line 41A-1; fig. 3A), the elastic arm portion housing portion has a first protruding portion side wall (i.e. the walls in between and separating the elastic arms of the terminal. E; image below.  Herein, left E) parallel with a plane (i.e. E extends in the z-axis direction and y-axis direction) in the height direction and the depth direction, a second protruding portion side wall (i.e. the walls in between and separating the elastic arms of the terminal. E; image below.  Herein, right E) facing the first protruding portion side wall, and a protruding portion end wall (i.e. vertical wall surface of 42 that is in between left and right E) connected to the first protruding portion side wall and the second protruding portion side wall and provided parallel with a plane in the height direction and the width direction, and before the connector is fitted onto the partner connector, at least part of the elastic arm portion (i.e. the left and right side surface of the upper portion of 52) closely contacts (i.e. is adjacent to, but does not physically contact), faces, or contacts at least one of the first protruding portion side wall (left E) or the second protruding portion side wall (right E).  


    PNG
    media_image1.png
    490
    857
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    490
    928
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    471
    851
    media_image3.png
    Greyscale

In reference to claim  5, Midorikawa teaches in a state in which the connector is fitted onto the partner connector, at least part of the elastic arm portion (i.e. the left and right side surface of the upper portion of 52) does not closely contact at least one of the first protruding portion side wall or the second protruding portion side wall (i.e. the elastic arm portion is moved to a second position that is different from its initial position.  In either position, the elastic arm portion does not contact left/right E).
In reference to claim  6, Midorikawa teaches wherein in a state in which the partner connector is pulled out of the connector after the connecter has been fitted onto the partner connector, at least part of the elastic arm portion faces (i.e. the left and right side surface of the upper portion of 52 and is adjacent to left/right E) or contacts at least one of the first protruding portion side wall (left E) or the second protruding portion side wall (right E).
In reference to claim  7, Midorikawa teaches the housing further includes a protruding portion (42) forming the elastic arm portion housing portion (near lead line 41A-1; fig. 3A), and a wall (44) partially holding the holding target portion, each terminal housing portion (cavities in 2 that hold terminals 50)  and each elastic arm portion housing portion  (near lead line 41A-1) are arranged between the protruding portion (42) and the wall (44), and each terminal housing portion has a bottom portion holding portion (near lead line 53; fig. 3A) holding at least one of the base portion (53) or the standing transition portion.
In reference to claim  8, Midorikawa teaches a length (i.e. the size) of the standing portion (near lead line 52) in the width direction (z-axis) is approximately maximum among lengths (i.e. the size) of each connector terminal in the width direction.


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        07/28/2022